 

Case 1:19--cr -00144- AKH Document 15 Filed 03/08/19 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA

: /§UPERSEDING INDICTMENT

_. v. _.

TARECK ZAIDAN EL AISSAMI MADDAH, 84

a/k/a “Tareck El Aissami,”
a/k/a “El Troupial,”
a/k/a “Tango Alpha,”

a/k/a “T.E.A.,” : n l
sAMARK JosE LOPEZ BELLO, ‘U* g mm "§ §§ ga
n , d]. “, \ isn

* a/k/a “Samark Lopez Delgado,
a/k/a “Sierra Lima,”

VICTOR MONES CORO,
a/k/a “Victor Mones,” and
ALEJANDRO MIGUEL LEON MAAL,
a/k/a “Alejandro Leon,”

Defendants.

COUNT ONE
(Conspiracy to violate and Evade the Foreign Narcotics Kingpin
Designation Act and the Kingpin Act Regulations)
The Grand Jury charges:
OVERVIEW
1. Beginning' in. or about February' 2017, Venezuelan
Official TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “Tareck El
Aissami,” a/k/a “El Troupial,” a/k/a “Tango Alpha,” a/k/a
“T.E.A.,” the defendant, and his associate SAMARK JOSE LOPEZ BELLO,

a/k/a “Samark Lopez Delgado,” a/k/a “Sierra Lima,” the defendant,

worked together and with others in an effort to violate and evade

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 2 of 19

sanctions imposed by the U.S. Department of the Treasury's Office
of Foreign Assets Control (“OFAC”) pursuant to the Foreign
Narcotics Kingpin Designation Act (the “Kingpin Act§k and related
regulations.

2. In connection with the unlawful scheme to violate
and evade OFAC's sanctions, U.S. citizens VICTOR MONES CORO, a/k/a
“Victor Mones,” and ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro
Leon,” the defendants, and others known and unknown, used U.S.-
based companies to charter private flights, including at times on
U.S.-registered aircraft, for TARECK ZAIDAN EL AISSAMI MADDAH,
a/k/a “Tareck El Aissami,” a/k/a “El Troupial,” a/k/a “Tango
Alpha,” a/k/a “T.E.A.,” and SAMARK JOSE LOPEZ BELLO, a/k/a “Samark
Lopez Delgado,” a/k/a “Sierra Lima,” the defendants, in connection
with travel in and between, among other places, Venezuela, Russia,
Turkey, and the Dominican Republic.

3. In violation of OFAC's sanctions and related
Statutes and regulations, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a
“Tareck El Aissami,” a/k/a “El Troupial,” a/k/a “Tango Alpha,”
a/k/a “T.E.A.{” and SAMARK JOSE LOPEZ BELLO, a/k/a “Samark Lopez
Delgado,” a/k/a “Sierra Lima,” the defendants, paid VICTOR MONES
CORO, a/k/a “Victor Mones,” and ALEJANDRO MIGUEL LEON MAAL, a/k/a
“Alejandro Leon,” the defendants, for private flights and other

flight-related services by, among other means, using associates to

 

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 3 of 19

deliver bulk cash in Caracas, Venezuela that was smuggled into the
United States.

4. For example, in or about March. 2019, ALEJANDRO
MIGUEL LEON MAAL, a/k/a “Alejandro Leon,” the defendant, helped
set up private flights between Turkey, Venezuela, and Russia for
TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “Tareck El AiSSalrli," a/k/a
“El Troupial,” a/k/a “Tango Alpha,” a/k/a “T.E.A.,” the defendant,
including a flight by EL AISSAMI MADDAH on or about February 23,
2019 from Vnukovo International Airport in Russia to Simon Bolivar
International Airport in Venezuela, which was purportedly
chartered by a Dominic Republic company associated with LEON MAAL
and provided by a Turkish charter-flight-services firm.

The Foreign Narcotics Kingpin Designation Act

 

5. In 1999, Congress passed the Kingpin Act, Title 21,
United. States Code, Chapter 32, to apply' economic and other
financial sanctions in response to “a national emergency resulting
from the activities of international narcotics traffickers and
their organizations that threatens the national security, foreign
policy, and economy of the United States.” 2l U.S.C. § 190l(a)(4).

6. In 2000, OFAC implemented the Kingpin Act by
promulgating the Foreign Narcotics Kingpin Sanctions Regulations
(the “Kingpin Act Regulations”), Title 3l, Code of Federal

Regulations, Part 598.

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 4 of 19

7. The Kingpin Act and corresponding Kingpin Act
Regulations block, among other things, all property and interests
in property within the United States, or within the possession or
control of any U.S. person, which are owned or controlled by
foreign persons designated by OFAC as “Specially Designated
Narcotics Traffickers,” or “SDNTs.” 21 U.S.C. § l904(b); 3l C.F.R.
§§ 598.202, 598.301.

8. Unless otherwise authorized or exempted by law,
license, or regulation, the Kingpin_ Act and the Kingpin Act
Regulations prohibit, among other things:

a. Transactions and dealings by U.S. persons, or
within the United States, in property or interests in property of
Specially Designated Narcotics Traffickers. §§e 21 U.S.C.
§ 1904(c)(l); 31 C.F.R. § 598.203(a).

b. Services performed by U.S. persons, wherever
located, for the benefit of Specially Designated Narcotics
Traffickers or with respect to property interests of Specially
Designated Narcotics Traffickers. §ee 21 U.S.C. § l904(c)(l); 31
C.F.R. §§ 598.203, 598.406(a).

c. Transactions and dealings by U.S. persons, or
within the United States, that evade or avoid, or have the effect

of evading or avoiding, any of the prohibitions of the Kingpin Act

 

 

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 5 of 19

and the Kingpin Act Regulations. §e§ 21 U.S.C. § 1904(€)(2); 31
C.F.R. § 598.204.

d. Conspiracies and attempts to violate any of
the prohibitions of the Kingpin Act and the Kingpin Act
Regulations. §ee 21 U.S.C. § 1904(€)(2); 31 C.F.R. § 598.204.

The Defendants and Related Entities

 

9. At all times relevant to this Indictment, TARECK
ZAIDAN EL AISSAMI MADDAH, a/k/a “Tareck El Aissami,” a/k/a “El
Troupial,” a/k/a “Tango Alpha,” a/k/a “T.E.A.,” the defendant, was
a Venezuelan citizen. EL AISSAMI MADDAH acted_ as the Vice
President of Venezuela from in or about January 2017 up to and
including in or about June 2018. In or about June 2018, EL AISSAMI
MADDAH was named the Venezuelan Minister of Industry and National
Production.

10. At all times relevant to this Indictment, SAMARK
JOSE LOPEZ BELLO, a/k/a “Samark Lopez Delgado,” a/k/a “Sierra
Lima,” the defendant, was a Venezuelan citizen and businessman
With ties CO TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “TareCk El
Aissami,” the defendant, and other Venezuelan politicians.

11. According to filings with the U.S. Department of
Homeland Security, SAMARK JOSE LOPEZ BELLO, a/k/a “Samark Lopez
Delgado,” a/k/a “Sierra Lima,” the defendant, has acted at various

times relevant to the charges herein as an executive of, among

 

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 6 of 19

other entities, the Florida corporation PYP International LLC; PYP
International LLC's Venezuelan affiliate, Profit Corporation C.A.;
and PYP International LLC's Panamanian affiliate, Yakima Trading
Corporation.

12. At all times relevant to this Indictment, Victor
MONES CORO, a/k/a “Victor Mones,” the defendant, was a naturalized
U.S. citizen who was born in Venezuela, lived in Florida, and
worked in the private-flight charter services industry.

13. At all times relevant to this Indictment, Alejandro
MIQUEL LEON MAAL, a/k/a “Alejandro Leon,” the defendant, was a
naturalized. U.S. citizen. who was born_ in 'Venezuela, lived_ in
Florida, and worked in the private-flight charter services
industry.

14. VICTOR MONES CORO, a/k/a “Victor Mones,” the
defendant, established American Charter Services LLC, among
several other Florida companies. At various times between in or
about 2008 and in or about 2019, ALEJANDRO MIGUEL LEON MAAL, a/k/a
“Alejandro Leon,” the defendant, worked for American. Charter
Services LLC and one or more of its affiliates.

15. ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro Leon,”
the defendant, established SVMI Solution, LLC, among several other
Florida companies. “SVMI” is also the airport code for Simon

Bolivar International Airport in Maiquetia, Venezuela.

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 7 of 19

OFAC's February 2017 SDNT Designation
Pursuant to the Kingpin Act

 

 

16. On or about February 13, 2017, OFAC announced that
it had designated TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “Tareck
El Aissami,” a/k/a “El Troupial,” a/k/a “Tango Alpha,” a/k/a
“T.E.A.,” and SAMARK JOSE LOPEZ BELLO, a/k/a “Samark Lopez
Delgado,” a/k/a “Sierra Lima,” the defendants, as Specially
Designated Narcotics Traffickers pursuant to the Kingpin Act. In
the same announcement, OFAC designated as SDNTs 13 related
companies, including Profit Corporation C.A. and Yakima Trading
Corporation.

17. OFAC explained in the February 13, 2017
announcement, that “U.S. persons are generally prohibited from
engaging in transactions or otherwise dealing with” TARECK ZAIDAN
EL AISSAMI MADDAH, a/k/a “Tareck El Aissami,” a/k/a “El Troupial,”
a/k/a “Tango Alpha,” a/k/a “T.E.A.,” and SAMARK JOSE LOPEZ BELLO,
a/k/a “Samark Lopez Delgado,” a/k/a “Sierra Lima,” the defendants,
and that “any assets the individuals and entities may have under
U.S. jurisdiction are frozen.”

STATUTORY ALLEGATIONS

 

18. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New

York, Venezuela, Turkey, Russia, the Dominican Republic, and

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 8 of 19

elsewhere, and in an offense begun and committed. out of the
jurisdiction of any particular state or district of the United
States, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “Tareck El Aissami,”
a/k/a “El Troupial,” a/k/a “Tango Alpha,” a/k/a “T.E.A.,” SAMARK
JOSE LOPEZ BELLO, a/k/a “Samark Lopez Delgado,” a/k/a “Sierra
Lima,” VICTOR MONES CORO, a/k/a “Victor Mones,” and ALEJANDRO
MIGUEL LEON MAAL, a/k/a “Alejandro Leon,” the defendants, and
others known and unknown, at least one of whom is expected to be
first brought to and arrested in the Southern District of New York,
knowingly and willfully combined, conspired, confederated, and
agreed together and with each other to violate one or more of the
provisions of the Kingpin Act and the Kingpin Act Regulations.
19. It was a part and an object of the conspiracy that
TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “Tareck El Aissami,” a/k/a
“El Troupial,” a/k/a “Tango Alpha,” a/k/a “T.E.A.,” SAMARK JOSE
LOPEZ BELLO, a/k/a “Samark Lopez Delgado,” a/k/a “Sierra Lima,”
VICTOR MONES CORO, a/k/a “Victor Mones,” and ALEJANDRO MIGUEL LEON
MAAL, a/k/a “Alejandro Leon,” the defendants, and others known and
unknown, would and did engage and attempt to engage in transactions
and dealings by a United States person, and within the United
States, in property and interests in property of one or nmre
foreign persons designated as Specially Designated Narcotics

Traffickers by the Secretary of the Treasury pursuant to Title 21,

 

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 9 of 19

United States Code, Section 1904(b), to wit, EL AISSAMI MADDAH and
LOPEZ BELLO, in violation of Title 21, United States Code, Section
1904(c)(1), and Title 31, Code of Federal Regulations, Sections
598.203(a) and 598.406.

20. It was further a part and an object of the
conspiracy that TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “Tareck El
Aissami,” a/k/a “El Troupial,” a/k/a “Tango Alpha,” a/k/a
“T.E.A.,” SAMARK JOSE LOPEZ BELLO, a/k/a “Samark Lopez DelgadO,"
a/k/a “Sierra Lima,” VICTOR MONES CORO, a/k/a “Victor Mones,” and
ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro Leon,” the
defendants, and others known and unknown, would and did engage and
attempt to engage in transactions and dealings by a United States
person, and within the United States, that evaded and avoided, and
had the effect of evading and avoiding, one or more of the
prohibitions contained in the Kingpin Act, in violation of Title
21, United States Code, Section l904(c)(2), and Title 31, Code of
Federal Regulations, Section 598.204.

21. It was further a part and an object of the
conspiracy that TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “Tareck El
Aissami,” a/k/a “El Troupial,” a/k/a “Tango Alpha,” a/k/a
“T.E.A.,” SAMARK JOSE LOPEZ BELLO, a/k/a “Samark Lopez DelgadO,”
a/k/a “Sierra Lima,” VICTOR MONES CORO, a/k/a “Victor Mones,” and

ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alej andrO LeOIl, " the

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 10 of 19

defendants, and others known and unknown, would and did engage and
attempt to engage in transactions and dealings by one or more
United States persons Who Were officers, directors, and agents of
an entity -- to wit, MONES CORO and LEON MAAL acting as agents of
American Charter Services LLC and LEON MAAL acting as an agent of
SVMI Solution LLC ~- and within the United States, in property and
interests in property of one or more foreign persons designated as
Specially Designated Narcotics Traffickers by the Secretary of the
Treasury pursuant to Title 21, United States Code, Section 1904(b),
to wit, EL AISSAMI MADDAH and LOPEZ BELLO, in violation of Title
21, United States Code, Sections 1904(c)(1) and 1906(a)(2), and
Title 31, Code of Federal Regulations, Sections 598.203(a) and
598.406.

22. It was further a part andl an object of the
conspiracy that TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “Tareck El
Aissami,” a/k/a “El Troupial,” a/k/a “Tango Alpha,” a/k/a
“T.E.A.,” SAMARK JOSE LOPEZ BELLO, a/k/a “Samark Lopez Delgado,”
a/k/a “Sierra~Lima,” VICTOR MONES CORO, a/k/a “Victor Mones,” and
ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro Leon,” the
defendants, and Others known and unknown, would and did engage and

attempt to engage in transactions and dealings by one or more

' United States persons who were officers, directors, and agents of

an entity -- to wit, MONES CORO and LEON MAAL acting as agents of

10

 

 

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 11 of 19

American Charter Services LLC and LEON MAAL acting as an agent of
SVMI Solution LLC -- and within the United States, that evaded and
avoided, and had the effect of evading and avoiding, one or more
of the prohibitions contained in the Kingpin Act, in violation of
Title 21, United States Code, Sections 1904(0)(2) and l906(a)(2),
and Title 31, Code of Federal Regulations, Section 598.204.

Overt Acts

23. In furtherance of the conspiracy and to effect the
illegal objects thereof, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a
“Tareck El Aissami,” a/k/a “El Troupial,” a/k/a “Tango Alpha,”
a/k/a “T.E.A.,” SAMARK JOSE LOPEZ BELLO, a/k/a “Samark Lopez
Delgado,” a/k/a “Sierra Lima,” VICTOR MONES CORO, a/k/a “Victor
Mones,” and ALEJANDRO MIGUEL LEON MAAL, a/k/a “Alejandro Leon,”
the defendants, and their co~conspirators committed the following

overt acts, among others:

a. On or about January 28, 2018, LEON MAAL used
an email account associated with American Charter Services LLC to
send a message related to private charter flights on board a U.S.-

registered aircraft for, among others, relatives and associates of

LOPEZ BELLO.

b. On or about July 27, 2018, LEON MAAL caused a

transfer of approximately 5108,407.69 to be sent from an account

ll

 

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 12 of 19

in Manhattan, New York to a U.S.-based account in the name of SVMI
Solution LLC as partial compensation for private charter services
provided to LOPEZ BELLO.

c. On or about September 6, 2018, MONES CORO used
a U.S.-based bank account in the name of American Charter Services
LLC to transfer approximately $30,000 in connection with private
charter services for LOPEZ BELLO.

d. On or about september 9, ‘2018, LOPEz BELLO
took ea private flight on. a U.S.-registered. aircraft from the
Dominican Republic to Venezuela that MONES CORO helped arrange.

e. On or about February 23,9 2019, EL AISSAMI
MADDAH took a private flight from Russia to Venezuela that LEON
MAAL helped arrange.

(Title 21, United States Code, Sections 1904(c)(1)-(2) and
1906(a)(l)-(2); Title 18, United States Code, Section 3238;
Title 31, Code of Federal Regulations, Sections 598.203(a),

598.204, and 598.406.)

COUNT TWO
(Prohibited Transactions in Violation of the Kingpin Act and
the Kingpin Act Regulations)

The Grand Jury further charges:
24. The allegations contained in paragraphs 1 through
17 and 23 of this Indictment are hereby repeated, realleged, and

incorporated by reference as if fully set forth herein.

12

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 13 of 19

25. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and
elsewhere, and_ in an offense begun and_ committed. out of the
jurisdiction of any particular state or district of the United
States, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “TareCk El AiSSami, "
a/k/a “El Troupial,” a/k/a “Tango Alpha,” a/k/a “T.E.A.,” SAMARK
JOSE LOPEZ BELLO, a/k/a “Samark Lopez Delgado,” a/k/a “Sierra
Lima, " VICTOR MONES CORO, a/k/a “ViC‘COI` MOneS, " and ALEJANDRO
MIGUEL LEON MAAL, a/k/a “Alejandro Leon,” the defendants, at least
one of whom is expected to be first brought to and arrested in the
Southern District of New York, knowingly engaged, attempted to
engage, and aided, abetted, and caused others to engage and attempt
to engage in transactions and dealings by one or more United States
persons who were officers, directors, and agents of an entity, to
wit -- MONES CORO and LEON MAAL acting as agents of American
Charter Services LLC -- and within the United States, in property
and interests in property of one or more foreign persons designated
as Specially Designated Narcotics Traffickers by the Secretary of

the Treasury pursuant to Title 21, United States Code, Section

13

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 14 of 19

1904(b), to Wit, EL AISSAMI MADDAH and LOPEZ BELLO.

(Title 21, United States Code, Sections 1904(€)(1) and
1906(a)(2); Title 18, United States Code, Sections 3238 and 2;
and Title 31, Code of Federal Regulations, Sections 598.203(a)

and 598.406.)

COUNT THREE
(Evasion of the Kingpin Act and the Kingpin Act Regulations)

The Grand Jury further charges:

26. The allegations contained in paragraphs 1 through
17 and 23 of this Indictment are hereby repeated, realleged, and
incorporated by reference as if fully set forth herein.

27. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and
elsewhere, and_ in an Offense begun and_ committed. out of the
jurisdiction of any particular state or district of the United
States, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “lareck El Aissami,”
a/k/a “El Troupial,” a/k/a “Tango Alpha,” a/k/a “T.E.A.,” SAMARK
JOSE LOPEZ BELLO, a/k/a “Samark Lopez Delgado,” a/k/a “Sierra
Lima,” VICTOR MONES CORO, a/k/a “Victor Mones,” and ALEJANDRO
MIGUEL LEON MAAL, a/k/a “Alejandro Leon,” the defendants, at least
one of whom is expected to be first brought to and arrested in the

Southern District of New York, knowingly engaged, attempted to

14

 

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 15 of 19

engage, and aided, abetted, and caused others to engage and attempt
to engage in transactions and dealings by one or more United States
persons who Were officers, directors, and agents of an entity, to
wit ¥- MONES CORO and LEON MAAL acting as agents of American
Charter Services LLC -- and within the United States, that evaded
and avoided, and had the effect of evading and avoiding, one or
more of the prohibitions contained in the Kingpin Act.
(Title 21, United States Code, Sections 1904(€)(2) and
1906(a)(2); Title 18, United States Code, Sections 3238 and 2;

and Title 31, Code of Federal Regulations, Section 598.204.)

COUNT FOUR

(Prohibited Transactions in Violation of the Kingpin Act and
the Kingpin Act Regulations)

The Grand Jury further charges:

28. The allegations contained in paragraphs 1 through
17 and 23 of this Indictment are hereby repeated, realleged, and
incorporated by reference as if fully set forth herein.

29. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican_ Republic, and
elsewhere, and in an offense begun and committed. out of the
jurisdiction of any particular state or district of the United
States, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “Tareck El Aissami,”

a/k/a “El Troupial,” a/k/a “Tango Alpha,” a/k/a “T.E.A-,” SAMARK

15

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 16 of 19

JOSE LOPEZ BELLO, a/k/a “Samark Lopez Delgado,” a/k/a “Sierra
Lima,” VICTOR MONES CORO, a/k/a “Victor Mones,” and ALEJANDRO
MIGUEL LEON MAAL, a/k/a “Alejandro Leon,” the defendants, at least
one of whom is expected to be first brought to and arrested in the
Southern District of New York, knowingly engaged, attempted to
engage, and aided, abetted, and caused others to engage and attempt
to engage in transactions and dealings by a United States person
who was an officer, director, and agent of an entity -- to wit,
LEON MAAL acting as an agent of SVMI Solution LLC -- and within
the United States, in property and interests in property of one or
more foreign persons designated as Specially Designated Narcotics
Traffickers by the Secretary of the Treasury pursuant to Title 21,
United States Code, Section 1904(b), to wit, EL AISSAMI MADDAH and
LO PEZ BELLO .
(Title 21, United States Code, Sections l904(c)(l) and
l906(a)(2); Title 18, United States Code, Sections 3238 and 2;
and Title 31, Code of Federal Regulations, Sections 598.203(a)

and 598.406.)

COUNT FIV'E
(Evasion of the Kingpin Act and the Kingpin Act Regulations)

The Grand Jury further charges:
30. The allegations contained in paragraphs 1 through
17 and 23 of this Indictment are hereby repeated, realleged, and

incorporated by reference as if fully set forth herein.

16

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 17 of 19

31. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and
elsewhere, and_ in an offense begun and_ Committed. out of the
jurisdiction of any particular state or district of the United
States, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a “Tareck El Aissami,”
a/k/a “El Troupial,” a/k/a “Tango Alpha,” a/k/a “T.E.A.,” SAMARK
JOSE LOPEZ BELLO, a/k/a “Samark Lopez Delgado,” a/k/a “Sierra
Lima,” VICTOR MONES CORO, a/k/a “Victor Mones,” and ALEJANDRO
MIGUEL LEON MAAL, a/k/a “Alejandro Leon,” the defendants, at least
one of whom is expected to be first brought to and arrested in the
Southern District of New York, knowingly engaged, attempted to
engage, and aided, abetted, and Caused others to engage and attempt
to engage in transactions and dealings by a United States person
who was an officer, director, and agent of an entity -- to wit,
LEON MAAL acting as an agent of SVMI Solution LLC -~ and within

the United States, that evaded and avoided, and had the effect of

17

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 18 of 19

evading and avoiding, one or more of the prohibitions contained in
the Kingpin Act.
(Title 21, United States Code, Sections 1904(c)(2) and

1906(a)(2); Title 18, United States Code, Sections 3238 and 2;
and Title 31, Code of Federal Regulations, Section 598.204.)

jé@%£//M@A a»%s.&r»\%

FOREPERSON GEOFFF€)::Y @. BERMAN
United States Attorney

 

18

Case 1:19-Cr-00144-AKH Document 15 Filed 03/08/19 Page 19 of 19

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ v. _

TARECK ZAIDAN EL AISSAMI MADDAH,
a/k/a “Tareck El Aissami,”
a/k/a “El Troupial,”
a/k/a “Tango Alpha,”
a/k/a “T.E.A.,”

SAMARK JOSE LOPEZ BELLO,
a/k/a “Samark Lopez Delgado,”
a/k/a “Sierra Lima,”
VICTOR MONES CORO,
a/k/a “Victor Mones,” and
ALEJANDRO MIGUEL LEON MAAL,
a/k/a “Alejandro Leon,”

Defendants.

 

SUPERSEDING INDICTMENT

 

(21 U.S.C. §§ 1904, 1906; and
18 U.S.C. §§ 3238, 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

2///;

 

 

